                                United States District Court
                              Western District of North Carolina
                                     Asheville Division

 Judith Brown,                            )            JUDGMENT IN CASE
                                          )
                 Plaintiff,               )          1:17-cv-00206-MOC-WCM
                                          )
                    vs.                   )
                                          )
 Economy Premier Assurance                )
 Company,                                 )
            Defendant.                    )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 5, 2019 Order.

                                                 February 5, 2019
